ORDER
|, Considering the original and supplemental Motion to Revoke Conditional Admission filed by the Office of Disciplinary Counsel, and the response to each filed by respondent,
IT IS ORDERED that respondent, Ramsey T. Marcello, Louisiana Bar Roll number 32977, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, §§ 25.1(1) and 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that this matter be remanded for a hearing pursuant to Supreme Court Rule XIX, § 25.1(2). The hearing shall be conducted on an expedited basis, at which time respondent shall be required to show by clear and convincing evidence why his conditional admission should not be permanently revoked. The hearing committee shall file its report and recommendation in this court no later than thirty days from the conclusion of the hearing.
FOR THE COURT:
/s/ Jeannette T. Knoll
/s/ Justice, Supreme Court of Louisiana